Citation Nr: 1038524	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-02 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for nerve damage to the spine, 
stomach, groin, and legs as a result of angioplasties done in 
December 2003 and January 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO).

In the Veteran's VA Form 9, Appeal to the Board, received in 
January 2007, he requested a hearing before the Board.  In May 
2007, the Veteran informed VA that he did not want a hearing 
before either the RO or the Board.  Thus, there is no hearing 
request pending at this time.


FINDING OF FACT

The preponderance of the evidence is against a finding that any 
damage to the nerves of the spine, stomach, groin, and legs was 
due to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in the 
conduct of angioplasties in December 2003 and January 2004; or 
was due to an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for nerve damage to the spine, stomach, 
groin, and legs as a result of angioplasties in December 2003 and 
January 2004 have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
 VA notified the Veteran in correspondence dated in December 2004 
of the information and evidence needed to substantiate and 
complete a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  VA failed to provide notice of how disability 
evaluations and effective dates are assigned in claims involving 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151.  Any prejudice that failure caused was 
harmless, as the preponderance of the evidence is against the 
claim for entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  Thus, any questions as to the 
appropriate disability rating or effective date to be assigned 
are moot.

VA has fulfilled its duty to assist the claimant, including 
obtaining VA medical records both prior to and following the 
December 2003 and January 2004 surgeries.  VA also obtained a 
medical opinion, which was based upon a review of the record and 
examination of the evidence.  The medical opinion provided by the 
VA examiner is entirely adequate, as it addressed the specific 
legal question of whether there was negligence or whether the 
resulting nerve damage was reasonably foreseeable.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal.  

II.  Analysis

The Veteran claims entitlement to compensation benefits secondary 
to December 2003 and January 2004 surgeries under the provisions 
of 38 U.S.C.A. § 1151.  He states that he developed nerve damage 
to his spine, stomach, groin, and legs following the January 2004 
procedure.  

The Board has reviewed all the evidence in the Veteran's claims 
file to include his written contentions, the VA medical records 
and consent form, and the medical opinion.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such additional 
disability were service-connected.  For purposes of this section, 
a disability is a qualifying additional disability or qualifying 
death if the disability was not the result of the veteran's 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility.  In addition, 
the proximate cause of the disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

Under the provisions of 38 C.F.R. § 3.361(b), to determine 
whether a veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the veteran's condition 
after such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) or 
(d)(2) of 38 C.F.R. § 3.361(c).  Claims based on additional 
disability due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of that regulation.  Actual 
causation is required.  To establish causation, the evidence must 
show that the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability.  
Merely showing that a veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
does not establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or natural 
progress of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately caused the 
continuance or natural progress.  Additional disability or death 
caused by a veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or surgical 
treatment, or examination.

Under the provisions of 38 C.F.R. § 3.361(d), the proximate cause 
of disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing cause.  
To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability or death (as explained in paragraph (c) of this 
section); and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, the 
veteran's representative's informed consent.  

To determine whether there was informed consent, VA will consider 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 of this chapter.  Minor 
deviations from the requirements of that regulation that are 
immaterial under the circumstances of a case will not defeat a 
finding of informed consent.  Consent may be express (i.e., given 
orally or in writing) or implied under the circumstances 
specified in 38 C.F.R. § 17.32(b) of this chapter, as in 
emergency situations.

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  

For background purposes, the Veteran underwent an aortofemoral 
arteriogram for peripheral vascular disease in December 2003.  A 
November 2003 VA medical record shows that the Veteran was given 
written instructions for an angiogram and informed consent.  
Following the December 2003 procedure, the Veteran complained of 
increased right leg pain/numbness.  There were other complaints 
the Veteran had regarding his ability to walk.  

In January 2004, the Veteran signed a "Request for 
Administration of Anesthesia and for Performance of Operations 
and Other Procedures."  It indicated that the Veteran was going 
to undergo an aortogram and leg arteriogram via femoral, 
axillary, or brachial artery approach.  A possible angioplasty, 
possible stent placement, and possible thrombolytic therapy could 
occur.  The process of completing these procedures was described.  
The appellant acknowledged that the possible risks from the 
procedure included bleeding, infection, damage to blood vessels 
or nerves, allergic reaction to dye, stroke, kidney damage, or 
death.  The Veteran signed the document on January 9, 2004.

During the January 2004 procedure, testing revealed complete 
right iliac occlusion.  There was irregular plaque, and a common 
iliac stent was added to the stent that had been placed in 
December 2003.  There were no complications with this procedure.  

Following the January 2004 procedure, the Veteran began 
complaining of back, abdominal, groin, and right leg pain.  In 
April 2004, the Veteran was seen by a neurologist.  A CT scan of 
the lumbar spine showed moderate disc bulge at L4-L5 and L5-S1 
without stenosis.  The examiner stated it was unclear why the 
Veteran as having symptoms of low back and groin pain.  In May 
2004, the Veteran underwent a somatosensory test, which revealed 
normal findings in the lower extremities.  

In an August 2005 opinion, a VA examiner reviewed the evidence of 
record and stated the following, in part:

The case folder is reviewed, including records 
from the Boston VA Medical Center as well as 
clinical notes in the electronic medical record.  
Of particular note is an informed consent signed 
by the Veteran that documents that possible 
risks to the procedure included damage to blood 
vessels or nerves.  It is clear from all the 
available evidence that the endovascular 
procedure did result in the residuals described.  
However, I find no evidence that there was 
negligence or improper care provided during the 
course of the procedure and subsequent 
treatment.  Again, the signed consent clearly 
outlines [the] possibility of resultant nerve 
damage. 

The Veteran submitted a document from the Nursing Patient 
Teaching Committee at the VA Medical Center in Boston, 
Massachusetts, entitled, "A Patient's Guide to Angiography."  
It indicates that the radiologist will numb the area where the 
catheter will be inserted with a medicine that is similar to what 
a dentist uses to numb teeth.  It indicates that the patient 
should not experience any pain related to the angiogram.  The 
document states that the patient would experience a "very warm 
sensation" when the contrast is injected.  The sensation was 
described as coming on and passing quickly.  It states that the 
nurse would be checking the patient's blood pressure and heart 
rate frequently.

The RO denied the claim based upon the August 2005 medical 
opinion.  In the Veteran's notice of disagreement, received in 
August 2006, he stated that while the "Patient's Guide" states 
that he should feel no pain during the procedure, he felt extreme 
pain, and the doctors had to inject him with pain medication.  He 
described his pulse plummeting down to the "low 20's" and 
complaining of intense pain.  The Veteran alleged that the doctor 
should have stopped injecting the contrast.  He opined that it 
was negligent for the doctor to continue to do so.  He stated 
that a nurse came to see him the following morning, which was not 
protocol, which he felt was indicative that VA had done something 
wrong.  The Veteran expressed frustration with having seen 
multiple physicians regarding his resulting symptoms and that all 
of them stated that the reaction his body experienced during the 
procedure was not normal.  He stated that the informed consent 
form should not release the examiner who continued to inject the 
contrast into the Veteran of negligence. 

In the Veteran's substantive appeal, received in January 2007, he 
stated that the records described a successful angioplasty, but 
neglected to provide facts that would have shown otherwise.  For 
example, he stated that during the procedure, he watched a stream 
of blood gush six to eight feet across the room and hitting the 
wall with a technician quickly coming to clean it up.  The 
Veteran expressed incredulousness that the records indicated a 
successful surgery, when he personally witnessed multiple 
appearances of an unsuccessful procedure.  For example, he stated 
that his January 2004 procedure had to be delayed because the 
Veteran had taken blood thinners.  He stated that he continuously 
told VA medical personnel that he had taken blood thinners and 
that no one would listen to him, but that finally someone heard 
this fact and canceled the appointment.  The basic premise of his 
statement was that negligence was committed during his two 
procedures at VA.  (Initially, the Veteran had claimed that only 
the January 2004 procedure caused his residual symptoms, but it 
appears he now claims that both the December 2003 and January 
2004 procedures have caused the current symptoms.)

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the most competent evidence is 
against the grant of compensation benefits under the provisions 
of 38 U.S.C.A. § 1151.  Specifically, the evidence of record does 
not support the Veteran's contentions that he incurred these 
additional symptoms as a result of carelessness, negligence, lack 
of proper skill, error in judgment or similar instance of fault 
on VA's part in furnishing surgical treatment.  The surgery was 
performed with informed consent, as the record contains the 
January 2004 informed consent form.  In that form, it indicates 
that one of the risks involved in this surgery is nerve damage.  
Thus, any nerve damage that could have resulted from the surgery 
was a foreseeable occurrence.  

The Veteran has alleged that negligence or a similar instance of 
fault occurred during the January 2004 procedure.  While he is 
competent to report what happened during the December 2003 and 
January 2004 surgeries (he was given anesthesia that allowed 
conscious sedation, i.e., he was awake during the procedures), he 
is not competent to state whether what occurred was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault.  That requires a medical opinion.  Of record 
is a medical opinion, which has established that there was no 
evidence of fault on the part of VA.  There is no competent 
evidence to the contrary.

The Veteran has alleged that the symptoms he experiences were not 
reasonably foreseeable; however, his allegations are outweighed 
by the consent form, which specifically lists nerve damage as a 
possible risk, as acknowledged by the examiner in the August 2005 
opinion.

The record is devoid of any competent clinical evidence 
reflecting that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault was involved 
during either or both of the December 2003 and January 2003 
surgeries.  The record is devoid of evidence showing that the 
symptoms the Veteran experienced were not reasonably foreseeable.  
Hence, the Board concludes that the preponderance of the evidence 
is against entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for nerve damage to the spine, stomach, groin, 
and legs.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Entitlement to compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for nerve damage to the spine, stomach, groin, 
and legs as a result of angioplasties done in December 2003 and 
January 2004 is denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


